UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
RHONDA D. THEUS,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                   Civil Action No. 14-1530 (ABJ)
                                    )
ALLY FINANCIAL, INC.,               )
                                    )
                                    )
                  Defendant.        )
____________________________________)


                                   MEMORANDUM OPINION

        Plaintiff Rhonda D. Theus filed this pro se lawsuit against defendant Ally Financial, Inc.

(“Ally”) bringing claims that appear to relate to the financing and repossession of a motor vehicle.

Compl. [Dkt. # 1]. Ally has filed a motion to dismiss the complaint on several grounds: lack of

federal subject-matter jurisdiction; insufficient service of process; and failure to state a claim. Mot.

to Dismiss [Dkt. # 6] (“Def.’s Mot.”); Mem. in Supp. of Def.’s Mot. [Dkt. # 6] (“Def.’s Mem.”).

The Court finds that it lacks subject-matter jurisdiction over this action, so the case will be

dismissed.

                                          BACKGROUND

        Plaintiff is a Michigan resident who filed the complaint in this case on September 8, 2014.

Compl. Defendant is a Delaware corporation, and it states that its principal place of business is in

Detroit, Michigan. Def.’s Mem. at 3. Although the complaint is difficult to decipher, plaintiff’s

allegations appear to concern a motor vehicle loan, apparently serviced by Ally, on which plaintiff

owes $42,532.81. Compl. at 1–2, 8; see also Ex. 2 to Compl. [Dkt. # 1] (reflecting “payoff quote”

from Ally of $42,532.81); Ex. 3 to Compl. [Dkt. # 1] at 1–2 (contract for installment sale of a
vehicle to plaintiff). In the complaint, plaintiff “seeks to adequately challenge the grand theft auto

of the motor vehicle in question,” a 2013 Cadillac truck. Compl. at 3. She appears to contend that

defendant has engaged in deceptive practices with respect to a loan on the vehicle, and she states

that “[i]t shall be hereby established that Ownership of all Property is in the State; forever settling

the matter of consumer credit and the protections therewith and that Plaintiff is owed all sums of

interest associated with monthly obligations owed to the Defendant and to the State.” Id. In

addition, plaintiff claims that “Defendant cannot produce the original ‘wet ink signature’ note on

the car loan it claims Plaintiff owes an obligation on,” and that “[f]iling or producing a ‘COPY’ of

these documents that an alleged obligation is owed on is Counterfeiting on behalf of the

Defendant.” Id. at 4. With respect to relief, plaintiff states that “defendants [sic] must be ordered

to cease and desist with any further efforts to the motor vehicle in question and to immediately

convey the property in question to Plaintiff; pay the full balance to Plaintiff or face criminal

liability for suspicious activities, financial crimes and accounting frauds.” Id. at 6–7 (emphasis

omitted). She specifies that she seeks an award “in the amount of ($USD42,532.81).” Id. at 8.

       On September 16, 2014, the Court issued an order stating: “Upon review of the complaint,

it appears that plaintiff has failed to allege any facts that would indicate that this Court has subject

matter jurisdiction over this case.” Order (Sept. 16, 2014) [Dkt. # 4] at 1. The Court ordered

plaintiff to show cause by October 7, 2014, why the Court had jurisdiction. Id. at 1. The Court

cautioned plaintiff to keep in mind “the legal requirement of complete diversity of citizenship of

the parties and the $75,000 amount in controversy requirement” under 28 U.S.C. § 1332. Id. In

addition, noting that plaintiff was proceeding pro se, the Court advised plaintiff that failing to




                                                   2
respond to the potentially dispositive question posed in the order could result in the dismissal of

plaintiff’s case. Id. at 1–2, citing Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988).

       Defendant filed the pending motion to dismiss on September 29, 2014. Def.’s Mot. The

motion asked the Court to dismiss the complaint under Federal Rules of Civil Procedure 12(b)(1),

12(b)(2), 12(b)(4), 12(b)(5), and 12(b)(6). Id. at 1. In addition, defendant requested that the court

award it an amount equal to the costs and fees it incurred in connection with bringing its motion

to dismiss. Id.

       On September 30, 2014, the Court issued a Fox Order that informed the pro se plaintiff

that failing to respond to the motion to dismiss could result in the dismissal of her case. Fox Order

[Dkt. # 8] at 1, citing Fox, 837 F.2d 507. The Court ordered plaintiff to respond to the motion to

dismiss on or before October 24, 2014. Id. at 2. The Court also extended the deadline for plaintiff

to respond to the September 16, 2014 order to show cause until October 24, 2014, stating that

plaintiff could file one pleading in response to both that order and Ally’s motion to dismiss. Id.

       On October 3, 2014, plaintiff filed a pleading entitled “motion to show cause under

complete diversity jurisdiction.” Mot. to Show Cause Under Complete Diversity Jurisdiction [Dkt.

# 9] (“Pl.’s Mot.”). Because plaintiff is proceeding pro se, the Court construes this motion to be a

response to both defendant’s motion to dismiss and the Court’s September 16, 2014 order to show

cause. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be liberally

construed.’”), quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976). Defendant filed an opposition

to plaintiff’s motion on October 17, 2014. Opp. to Pl.’s Mot. [Dkt. # 10] (“Def.’s Opp.”).

       On October 20, 2014, the Court issued a minute order noting that defendant had asserted

in both its motion to dismiss and its opposition to plaintiff’s motion that its principal place of

business was in Michigan. Minute Order (Oct. 20, 2014). The Court ordered defendant to “file a



                                                 3
declaration or documentary evidence substantiating the location of its headquarters” if defendant

sought “dismissal on the grounds of a lack of complete diversity.” Id. Defendant filed a response

to the Court’s order on October 22, 2014, and attached two forms it had filed with the Securities

and Exchange Commission (“SEC”), which defendant contends substantiates its claim that its

principal place of business is in Detroit. Resp. to Court’s Oct. 20, 2014 Order Regarding Ally

Financial Inc.’s Principal Office Location [Dkt. # 11] (“Def.’s Resp.”); SEC Form 8-K (Oct. 17,

2014), Ex. A to Def.’s Resp. [Dkt. # 11-1]; SEC Form 10-K (FY 2013), Ex. B to Def.’s Resp. [Dkt.

# 11-2].

                                    STANDARD OF REVIEW

       In evaluating a motion to dismiss for lack of subject-matter jurisdiction under Rule

12(b)(1), the Court must “assume the truth of all material factual allegations in the complaint and

‘construe the complaint liberally, granting plaintiff the benefit of all inferences that can be derived

from the facts alleged.’” Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011),

quoting Thomas v. Principi, 394 F.3d 970, 972 (D.C. Cir. 2005). Nevertheless, “‘the Court need

not accept inferences drawn by the plaintiff if those inferences are unsupported by facts alleged in

the complaint, nor must the Court accept plaintiff’s legal conclusions.’” Lyles v. Hughes, No. 13-

0862 (RJL), 2015 WL 1263148, at *2 (D.D.C. Mar. 19, 2015), quoting Disner v. United States,

888 F. Supp. 2d 83, 87 (D.D.C. 2012); see also Schmidt v. U.S. Capitol Police Bd., 826 F. Supp.

2d 59, 65 (D.D.C. 2011); Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

       Under Rule 12(b)(1), the plaintiff bears the burden of establishing jurisdiction by a

preponderance of the evidence. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992);

Shekoyan v. Sibley Int’l Corp., 217 F. Supp. 2d 59, 63 (D.D.C. 2002). Federal courts are courts of

limited jurisdiction and the law presumes that “a cause lies outside this limited jurisdiction.”



                                                  4
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see also Gen. Motors Corp.

v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of limited jurisdiction, we begin, and end,

with an examination of our jurisdiction.”). “[B]ecause subject-matter jurisdiction is ‘an Art[icle]

III as well as a statutory requirement . . . no action of the parties can confer subject-matter

jurisdiction upon a federal court.’” Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir.

2003), quoting Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702

(1982).

          When considering a motion to dismiss for lack of jurisdiction, unlike when deciding a

motion to dismiss under Rule 12(b)(6), the court “is not limited to the allegations of the complaint.”

Hohri v. United States, 782 F.2d 227, 241 (D.C. Cir. 1986), vacated on other grounds, 482 U.S.

64 (1987). Rather, “a court may consider such materials outside the pleadings as it deems

appropriate to resolve the question [of] whether it has jurisdiction to hear the case.” Scolaro v.

D.C. Bd. of Elections & Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000), citing Herbert v. Nat’l

Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992); see also Jerome Stevens Pharms., Inc. v. FDA,

402 F.3d 1249, 1253 (D.C. Cir. 2005).

          Because plaintiff is proceeding pro se, the Court notes that “[a] document filed pro se is

‘to be liberally construed,’” and that “‘a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.’” Erickson, 551 U.S. at

94, quoting Estelle, 429 U.S. at 106.

                                             ANALYSIS

          The limited original jurisdiction of federal courts extends only to “all civil actions where

the amount in controversy exceeds the sum or value of $75,000” and the parties are “citizens of

different states,” 28 U.S.C. § 1332(a)(1), and to cases that arise under federal law. See 28 U.S.C.



                                                   5
§ 1331. It is not clear from plaintiff’s pleadings which type of federal jurisdiction she seeks to

invoke. Regardless, plaintiff has failed to carry her burden to show by a preponderance of the

evidence that any of the jurisdictional requirements are met here, and so this case must be

dismissed. See Lujan, 504 U.S. at 561; Kokkonen, 511 U.S. at 377.

        First, 28 U.S.C. § 1332 does not apply in this case because the amount in controversy is

less than $75,000. See 28 U.S.C. § 1332(a). Plaintiff expressly states in the complaint that she

seeks an award of $42,532.81. Compl. at 8. Both the Court and defendant brought the amount-

in-controversy issue to plaintiff’s attention. Order (Sept. 16, 2014) at 1; Def.’s Mot. at 3. In

response, plaintiff argued “that there are two consecutive cases filed by Plaintiff that will exceed

$75,000.01 and therefore, qualifying the instant matter to be heard by this Court under original

and complete Diversity jurisdiction.” Pl.’s Mot. at 2. In that statement, plaintiff presumably

referred to a lawsuit related to a foreclosure on real property that she filed in this Court on July 24,

2014, against Selene Finance, Inc. and Clearmont LLC. See Theus v. Selene Fin., LLC, No. 14-

1280 (ABJ) (D.D.C. March 14, 2015). But even if it were appropriate for plaintiff to aggregate

the amount-in-controversy across two separate cases – which it is not – she has not shown that that

the defendants in both cases are jointly liable to her. See GenopsGroup LLC v. Public House

Investments LLC, No. 14-0893 (ESH), 2014 WL 4567619, at *2 (D.D.C. Sept. 16, 2014)

(“[C]laims against multiple defendants can be aggregated only when the defendants are jointly

liable to the plaintiff.”) (citations omitted). Thus, the Court finds that plaintiff has not carried her




                                                   6
burden to show that the Court has jurisdiction over her case on diversity grounds. 1 See Lujan, 504

U.S. at 561; 28 U.S.C. § 1332(a).

       In addition, the Court lacks jurisdiction over this case because plaintiff has failed to plead

any claim that arises under federal law. See 28 U.S.C. § 1331. In the complaint, plaintiff refers to

federal statutes related to counterfeiting, but these criminal provisions do not include a private

right of action. See Compl. at 4–5, citing the Counterfeit Deterrence Act of 1992, codified at 18

U.S.C. §§ 471, 474, 474A; 18 U.S.C. §§ 472–74. She also makes reference to the UCC and notes

that defendant “is not able to loan ‘their or their depositor’s money’ under FEDERAL LAW.” Id.

at 3–4 (emphasis omitted). In addition, in the motion to show cause, plaintiff cites the Fourteenth

Amendment and the Class Action Fairness Act of 2005. Pl.’s Mot. at 2–3. None of these

provisions or principles, however, amounts to a cause of action here, especially given that

defendant is not a government entity or state actor, and that plaintiff has not brought a class action

lawsuit. Thus, plaintiff has not carried her burden to establish that the Court has jurisdiction over

this case under 28 U.S.C. § 1331. See Lujan, 504 U.S. at 561.




1        Because the Court finds that the amount-in-controversy requirement of 28 U.S.C. § 1332(a)
is not met here, the Court need not consider defendant’s argument that there is incomplete diversity
in this case. If it is true, as defendant claims, that Ally’s principal place of business is in Detroit,
Michigan, see Def.’s Mot. at 2; Def.’s Opp. at 7, then diversity is incomplete. See 28 U.S.C.
§ 1332(c)(1) (“[A] corporation shall be deemed to be a citizen of every State . . . by which it has
been incorporated and of the State . . . where it has its principal place of business . . . .”). But the
evidence supplied by defendant to prove the location of its principal place of business – an SEC
form 8-K and an SEC form 10-K – is the type of information that the Supreme Court has stated is
not sufficient to make this showing. See Hertz Corp. v. Friend, 559 U.S. 77, 97 (2010) (“[W]e
reject suggestions such as, for example, the one made by petitioner that the mere filing of a form
like the Securities and Exchange Commission’s Form 10-K listing a corporation’s ‘principal
executive offices’ would, without more, be sufficient proof to establish a corporation’s ‘nerve
center.’”).
                                                   7